Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to the communication received on 01/28/2022.
Claim Status:
Amended claims: 1, 9, and 16.
Canceled claims: 4, 6-7 and 17.
Pending claims: 1-3, 5, 8-16, and 18-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 8-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-3, 5, 8-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for scanning cart items of purchase and processing a payment.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
Receiving … data from … an authenticated customer, the data including data of items for purchase scanned by a camera or radio …; 
storing the data of the scanned items for purchase in a cart data structure associated with an account of the authenticated customer; 
receiving …, data indicating … is located within a certain radius of a pay station, the radius determined based on a near field communication (NFC) … communication session established between the pay station and the customer…; 
receiving …, payment data from … to pay for items represented in the cart data structure; 
generating receipt data including a payment received confirmation upon successfully processing a payment for items in the cart data structure and an itemized listing of purchased items; and 
transmitting, … and in response to the received payment data, a payment confirmation … generated upon successfully processing a payment for all items represented in the cart data structure has been received, and wherein the cart data structure includes a plurality of items. 
The claimed method/system/machine simply describes series of steps for scanning cart items of purchase and processing a payment.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting mobile device/processor, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using mobile device/processor, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 9, and 16.  Furthermore, the dependent claims 2-3, 5, 8, 10-15 and 18-20 do not resolve the issues raised in the independent claims. The dependent claims 2-3, 5, 8, 10-15 and 18-20 are directed towards using mobile device scanning cart items for payment processing,  retrieving payment options stored in association with the account, if any; transmitting, via the network to the mobile device, a representation of the retrieved payment options and an option to input a new payment form; receiving, from the mobile device via the network, payment data of a selection of a payment option or data of a new payment form; and processing the payment based on the received payment data. 
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1. Accordingly, the dependent claims 2-3, 5, 8, 10-15 and 18-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

	Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 8-16, and 18-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Enekwa et al (US 2018/0374327 A1) in view of BERRY et al (US 2017/0048106 A1). 

Ref claim 1, Enekwa discloses a method comprising: receiving, via a network, data from a mobile device of an authenticated customer, the data including data of items for purchase scanned by a camera or radio device of the mobile device (para [0011]; via a cell phone self-service check-out [CPSSC] … to purchase an inventory item from a merchant…the mobile computing device/perform process steps include scanning a barcode for the inventory item…identification [ID] data for the inventory item...to the inventory server…[0026]; via  a system/method for consumer, alternative to waiting in queues to purchase merchandise at retail outlet and pay for selected items via a check-out service [CPSSC] system 10, via application on a mobile device 12, such as smartphone…[0027]; via The application enables shoppers use their cell phone 12 during check-out to scan and process their own payments saving from troubles of conventional check-out or self-service check-out facilities ...[0031]; via the CPSSC improves on the online model/using their cell phone/to process their payment as though online, but in the stores…[0058]; via the bluetooth or RFID module transfer data between the mobile app to the microcontroller 34…[0059], fig. 2; via scanning and saving tag ID…the scanning is however done by the mobile phone … [0066]; via Activation of application on smartphone 12, enables the camera of the mobile device for barcode scanning of the items label/received from checked in inventory in the store’s database); 
storing the data of the scanned items for purchase in a cart data structure associated with an account of the authenticated customer (para [0031]; via the CPSSC improves on the online model/using their cell phone/to process their payment as though online, but in the stores…[0045]; via Virtual Cart Class/the item is scanned by the customer for inclusion to the cart/item for remover…[0046-53]; via Database class [implied storing the data of the scanned items for online payment/account]);
receiving, via the network, payment data from the mobile device to pay for items represented in the cart data structure (para [0066]; via when the customer sees the item they want to purchase /smart phone 12/barcode scanning proposes/app compare the information in the store’s database… [0067]; via once match/to virtual check-out [online] cart/pay for the item 14/smart phone 12/credit cards or other payment species/no cashier);
generating receipt data including a payment received confirmation upon successfully processing a payment for items in the cart data structure and an itemized listing of purchased items (para [0060-61]; via Unlocking the RFID-Tagged-lock/Check-out process…During check-out the consumer scans all items 14 having anti-theft device 16 attached/authenticated [implied generated receipt data]/ electromagnet 24 open the lock; and a visual indication on the LCD of the mobile device to display an Access Granted Indication …); and 
transmitting, via the network and in response to the received payment data, a payment confirmation to the mobile device generated upon successfully processing a payment for items in the cart data structure, and the receipt data, the payment confirmation presentable on a display of the mobile device to indicate to security personnel that the payment for all items represented in the cart data structure has been received, and wherein the cart data structure includes a plurality of items (para [0067]; via once match/to virtual check-out [online] cart/pay for the item 14/smart phone 12 [with LCD display]/credit cards or other payment species/no cashier…[0068]; via once this payment is made and has been confirmed/signal through the smart phone/via  Bluetooth to the CPSSA’s Anti-theft device 16 unlocks upon receiving the signal generated by legitimate payment for the store’s inventory …[0069]; via Once unlocked the device 16…[0070], figs. 1-2 [all items …are scanned at checkout…]; via the retailer may be sure that the customer leaving through the fast track cell phone payment has legitimately paid for every item [implied all items in cart] he or she carries out of the store. .. … the retailer [implied security personnel] can be sure that items [all items in cart data] being carried out of the store have been paid for).
Enekwa does not explicitly disclose the step of receiving, via the network, data indicating the mobile device is located within a certain radius of a pay station, the radius determined based on a near field communication (NFC) device communication session established between the pay station and the customer mobile device 
However, BERRY being in the same field of invention discloses the step of  receiving, via the network, data indicating the mobile device is located within a certain radius of a pay station, the radius determined based on a near field communication (NFC) device communication session established between the pay station and the customer mobile device (para [0042], figs. 1A-C & 9; the first customer 105 may include…be located along the queue 175…sufficiently close to POS terminals 135 to pay for items being sold in the facility 170. For example, the customer 105 be sufficient close to POS terminal to provide … and/or mobile payments within the vicinity [obviously radius/distance] of a NFC chip of the POS terminal 135 [pay station] … [0043]; the second customer 110 located at a second distance need not be sufficient close to POS terminal for mobile payment to the POS 135).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Enekwa to include the disclosures as taught by BERRY to facilitate mobile payment within the vicinity [radius/distance] of an NFC chip of POS terminals 135 [0042-43].
Ref claim 2, Enekwa discloses the method of claim 1, further comprising: transmitting an instruction via the network to the pay station to generate an output indicating successful processing of the payment (para [0068]; via once this payment is made and has been confirmed/signal through the smart phone/via Bluetooth to the CPSA’s Anti-theft device 16).
Ref claim 3, Enekwa discloses the method of claim 1, wherein the payment confirmation includes a message confirming the payment was successful and an amount of the payment  (para [0067]; via once match/to virtual check-out [online] cart/pay for the item 14/smart phone 12/credit cards or other payment species/no cashier…[0068]; via once this payment is made and has been confirmed/signal though the smart phone/via  Bluetooth to the CPSSA’s Anti-theft device 16).
Claim 4 (canceled).
Ref claim 5, Enekwa discloses the method of claim 3, wherein the [0061-63]; via LCD of the mobile device to display indication [implied of receipt data/image]).  
Claims 6-7(canceled). 
Ref claim 8, Enekwa discloses the method of claim 1, wherein the payment data includes an instruction received via the network from the customer mobile device to charge an amount due for items in the cart data structure to a payment card associated in stored data with the account of the authenticated customer (para [0067]; via once match/to virtual check-out[online] cart/pay for the item 14/smart phone 12/credit cards or other payment species/no cashier…[0068]; via once this payment is made and has been confirmed/signal though the smart phone/via  Bluetooth to the CPSSA’s Anti-theft device 16).
 Claim 9 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.  
Ref claim 10, Enekwa discloses the method of claim 9, wherein as items are added to the cart, the items are removed from a list of items to gather and scan (para [0067]; via once match/to virtual check-out [online] cart/pay for the item 14/smart phone 12[implied scanned items by smartphone as added or removed items]).
Ref claims 11-12, Enekwa discloses the method of claim 10, wherein the list of items to gather and scan is a list generated by a customer that is accessible to a system performing the method and is accessible on the mobile device, and wherein the account charged for the items is a customer account of the customer that generated the list of items to gather and scan and the charge is to a form of payment stored in association with the customer account  (para [0067]; via once match/to virtual check-out [online] cart/pay for the item 14/smart phone 12/credit cards or other payment species/no cashier…[0068]; via once this payment is made and has been confirmed/signal though the smart phone/via  Bluetooth to the CPSSA’s Anti-theft device 16).
Ref claim 13, Enekwa discloses the method of claim 9, wherein upon receipt of the payment data, the method further includes: retrieving payment options stored in association with the account, if any; transmitting, via the network to the mobile device, a representation of the retrieved payment options and an option to input a new payment form; receiving, from the mobile device via the network, payment data of a selection of a payment option or data of a new payment form; and processing the payment based on the received payment data (para [0067]; via once match/to virtual check-out[online] cart/pay for the item 14/smart phone 12/credit cards or other payment species/no cashier…[0068]; via once this payment is made and has been confirmed/signal though the smart phone/via  Bluetooth to the CPSSA’s Anti-theft device 16).
Ref claim 14, Enekwa discloses the method of claim 9, further comprising: transmitting a signal to the pay station to output an indicator for a manual audit of scanned items gathered in a physical shopping cart to be performed prior to processing of the payment (para [0067]; via once match/to virtual check-out[online] cart/pay for the item 14/smart phone 12/credit cards or other payment species/no cashier…[0068]; via once this payment is made and has been confirmed/signal though the smart phone/via  Bluetooth to the CPSSA’s Anti-theft device 16).
Ref claim 15, Enekwa discloses the method of claim 9, further comprising: transmitting, via the network and in response to the received payment data, a confirmation to the mobile device generated upon successfully processing the charge for items in the cart data structure  (para [0067]; via once match/to virtual check-out[online] cart/pay for the item 14/smart phone 12/credit cards or other payment species/no cashier…[0068]; via once this payment is made and has been confirmed/signal though the smart phone/via  Bluetooth to the CPSSA’s Anti-theft device 16).
Claim 16 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 17(canceled).
Ref claims 18-19 (Original), Enekwa discloses in view of BERRY, the system of claim 16, 
However, Berry specifically discloses, wherein the data indicating the mobile device is located at a pay station indicates the mobile device is located within a certain radius of the pay station, and wherein the radius is determined based on a near field communication (NFC) device communication session established between the pay station and the customer mobile device (para [0042], figs. 1 & 9; the first customer 105 may include…be located along the queue 175…sufficiently close to POS terminals 135 to pay for items …for mobile payments within the vicinity [obviously radius/distance] of a NFC chip of the POS terminal 135 [pay station]…[0043]; the second customer 110 located at a second distance need not be sufficient close to POS terminal for mobile payment to the POS terminal 135).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Enekwa to include the disclosures as taught by BERRY to facilitate mobile payment within the vicinity [radius/distance] of a NFC chip   of POS terminals 135 [0042-43].
Claim 20 are rejected as per the reason set forth in the claims 8.

Response to Arguments

Applicant's arguments filed on 1/28/2022 have been fully considered and they are not persuasive. Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  
Examiner respectfully disagrees with applicant’s assertions. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG].   
Claims 1-3, 5, 8-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014).  Under Alice. 

The Rejection of Claims under - 101:
Applicant argued [Remarks page 1) that, “…Each of independent claims 1, 9, and 16 include technical details with regard to the technical solutions provided by the claimed embodiments… …These embodiments are more than abstract ideas and provide new devices that perform new functions in an evolving retail technology environment. Further, the methods do not merely organize human activity, rather they provide functions that enable instructing of human activity. Withdrawal of the Section 101 rejections is therefore respectfully requested.”
In response: Examiner disagrees with applicant’s assertions
Examiner incorporates herein the response to arguments from the previous office actions. As mentioned previously, what Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
 The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed in the previous office action rejection. AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116 Page 8
Applicant’s claimed system simply describes (as discussed by Applicant remarks) “series of steps “for receiving, data from a mobile device of an authenticated customer, the data including data of items for purchase scanned by a camera or radio device of the mobile device located at a pay station to generate an output indicating successful processing of the payment is a fundamental economic practice, which is one of certain methods of organizing human activity, and thus an abstract idea. See 84 Fed. Reg. at 52 & n. 13 (citing Alice, 573 U.S. at 219—20 (concluding that … “fundamental economic practice” and thus an abstract idea). Therefore, it seems reasonable to Examiner to refer to group the abstract idea under “Certain methods of organizing human activity” as enumerated in Section I of the 2019 PEG.
Moreover, Examiner notes that the computer processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). 
Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a network interface device, a processor, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 
The instant claims do not attempt to solve an unconventional technological solution. Using the processor as a tool to implement the abstract idea and the way the information is processed and displayed does not make it less abstract. The claimed use of computer elements recited at a high level of generality is an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

The Rejection of claims Under § 103:
Applicant argued [remarks pages 1-2] that “…Applicant has amended each of independent claims 1, 9, and 16 to clarify that there are plurality of items in the cart such that when payment is received with regard to the cart, the plurality of items are paid for in a single transaction. Paragraphs [0067]-[0068] of Enekwa are cited for this purpose, but there is only a single item paid for. Further, the indication asserted that the plurality of items have been paid for is release of a single anti-theft device from a single item. In contrast, the present claims provide for a single output indicating that the plurality of items in the cart have been paid for. This single indication with regard to all items in the cart is much more efficient and provides for a better checkout experience for customers…”.
In response: Examiner respectfully disagrees with applicant’s assertions: 
Cited paragraphs were  [0067-0070]. Enekwa paragraph [0070] with figs. 1-2, where Enekwa clearly teaches the amended limitations for “all items”; 
via  (para [0067]; via once match/to virtual check-out [online] cart/pay for the item 14/smart phone 12 [with LCD display]/credit cards or other payment species/no cashier…[0068]; via once this payment is made and has been confirmed/signal through the smart phone/via  Bluetooth to the CPSSA’s Anti-theft device 16 unlocks upon receiving the signal generated by legitimate payment for the store’s inventory …[0069]; via Once unlocked the device 16…[0070], figs. 1-2 [all items using RFID locks are scanned at checkout…payment…]; via the retailer may be sure that the customer leaving through the fast track cell phone payment has legitimately paid for every item [implied all items in cart] he or she carries out of the store. .. … the retailer [implied security personnel] can be sure that items [all items in cart data] being carried out of the store have been paid for).
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Crutchfield, JR (US 2015/0112826 A1) discloses Technique for Providing Retail Customers a Seamless, Individualized Discovery and Shopping Experience.
Perrier et al (US 2006/0259371 A1) discloses System and Methods for Managing and Displaying Dynamic and Static content.
Arrington et al (US 7,341,185 B1) discloses Method of Marking and Monitoring Products at a Self-Service Checking Terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691